Citation Nr: 1002534	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-27 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia, claimed as a mental condition.  

Entitlement to eligibility for Department of Veterans Affairs 
(VA) nonservice-connected pension benefits.

Entitlement to Vocational Rehabilitation and Employment 
services under the provisions of Chapter 31, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from October 
1980 to February 1981.  

This matter is before the Board of Veterans' Appeals from a 
July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
which declined to reopen the claim of entitlement to service 
connection for paranoid schizophrenia because new and 
material evidence had not been submitted.  

In that regard, in Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that 
the statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 (West 
2002) establishes a legal duty for the Board to consider new 
and material issues regardless of the RO's actions.  The 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find.  
As such, the Board must make its own determination as to 
whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
paranoid schizophrenia.  

The Board notes that the issue of eligibility for VA 
nonservice-connected pension benefits was not certified to 
the Board.  The RO denied entitlement to pension benefits in 
a September 2003 decision.  The Veteran filed a timely notice 
of disagreement in October 2003, and the RO issued a 
statement of the case in August 2004.  The Veteran filed a 
timely substantive appeal later that month.  As there is no 
indication that the appeal has been withdrawn, the issue of 
entitlement to nonservice-connected pension benefits is 
before the Board for appellate review.  

Since the last adjudication by the RO, the Veteran submitted 
additional evidence and a waiver of agency of original 
jurisdiction (AOJ) consideration of such evidence.  See 
38 C.F.R. § 20.1304 (2009).  As such, a remand for AOJ review 
of the evidence is unnecessary.    

The issue of entitlement to Vocational Rehabilitation and 
Employment services is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By unappealed decision dated in May 1986, the Board 
denied the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  

2.  Evidence submitted since the May 1986 decision is 
cumulative of that previously of record, does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.    

3.  The Veteran did not serve more than 90 days during a 
period of war.      


CONCLUSIONS OF LAW

1.  The Board decision of May 1986 is final.  38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).     

2.  The Veteran has not submitted new and material evidence 
that warrants reopening his claim of entitlement to service 
connection for paranoid schizophrenia, claimed as a mental 
condition, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).  

3.  The Veteran does not meet the basic eligibility 
requirements for nonservice-connected disability pension.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2009).          


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the appellant in 
March 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about the evidence necessary to substantiate the 
elements of service connection that were found insufficient 
in the previous denial.  

The Board notes that the RO did not provide notice regarding 
the assignment of disability ratings and effective dates, as 
required by Dingess/Hartman.  However, any error in providing 
this notice is harmless because, as discussed below, the 
Board is not reopening the service connection claim, and the 
other claim being adjudicated is for nonservice-connected 
pension.  Therefore, no disability ratings or effective dates 
will be assigned with respect to the issues on appeal.  

With regard to the Veteran's claim for nonservice-connected 
pension benefits, the Board notes that VCAA notice is not 
required in this case because, as discussed below, the claim 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.     

The RO has satisfied VA's duty to assist.  The claims file 
contains service treatment and personnel records, as well as 
private records from Wishard Memorial Hospital, Midtown 
Community Mental Health Center, Logansport State Hospital, 
Central State Hospital, and Larue Carter Hospital.  For 
claims to reopen finally adjudicated claims, VA must provide 
a medical examination or obtain a medical opinion only if new 
and material evidence has been presented.  38 C.F.R. 
§ 3.159(c)(4)(iii).  For reasons discussed below, the Board 
finds that new and material evidence has not been submitted; 
accordingly, VA has no duty to provide a medical opinion.    
The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

II. New and Material Evidence

Legal Criteria

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitting to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means exisiting 
evidence that, by itself or when considered with previous 
evidence of record, relates to an "unestablished fact 
necessary to substantiate the claim."  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
"reasonable possibility of substantiating the claim."  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
38 U.S.C.A. § 5108.  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist the Veteran 
in developing the facts necessary for his claim has been 
satisfied.  Elkins v. West, 12 Vet. App. 209, 219 (1999).  

Service connection will be granted if it is shown that a 
Veteran has a disability resulting  from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131.    

Analysis

The evidence of recrd at the time of the May 1986 Board 
decision denying service connection for an acquired 
psychiatric disorder included statements by the Veteran and 
his representative, service treatment and personnel records, 
the report of an April 1984 VA field examination, and private 
treatment records from Central State Hospital, Community 
Hospital, and Midtown Community Mental Health Center.  
Service personnel records show that the Veteran was 
hospitalized in January 1981 for psychiatric evaluation after 
several instances of inappropriate behavior, which included 
assaulting military personnel, entering a female latrine, and 
smoking marijuana.  The report of an in-service psychiatric 
evaluation at the military hospital in Fort Lee, Virginia 
contained a diagnosis of character disorder.  In the 
Veteran's February 1981 separation report, the examiner 
listed the Veteran's psychiatric health as normal, and the 
Veteran did not report any psychological complaints.

Records from Community Hospital show a psychiatric admission 
from February 1981 to March 1981.  The discharge summary 
shows that the Veteran's mother filed emergency detention 
papers after the Veteran returned from the Army and began 
hallucinating and demonstrating homicidal ideation.  The 
Veteran was discharged to Central State Hospital in March 
1981 with a diagnosis of paranoid schizophrenia, and he 
remained there until March 1982.  The record evidences the 
Veteran's history of frequent psychiatric admissions and 
ongoing treatment for paranoid schizophrenia.  

In the May 1986 decision, the Board denied the Veteran's 
service connection claim because, based on the evidence of 
record, the Board could not conclude that an acquired 
psychiatric disorder was present during the Veteran's 
training period.  The Board noted that the April 1984 VA 
field examination revealed a preservice history of behavioral 
problems.  The Veteran exhibited bizarre and disruptive 
behavior in service, but the Board noted that no acquired 
psychiatric disorder was diagnosed in service.  Evaluation 
revealed the presencve of a character disorder.  The Board 
was cognizant that, shortly after the Veteran's active duty 
for training period, the Veteran was hospitalized for 
treatment of psychosis.  However, the Board could not 
conclude that an acquired psychiatric disorder was present in 
service.  

Evidence submitted after the Board's denial in May 1986 
included statements by the Veteran's representative and 
private treatment records from Wishard Memorial Hospital, 
Midtown Community Health Center, Larue Carter Hospital, 
Logansport State Hospital, and Central State Hospital.  

The new evidence consists of private treatment records of the 
Veteran's ongoing psychiatric care for paranoid 
schizophrenia.  The Board notes that, in a discharge summary 
from Central State Hospital, where the Veteran was committed 
from October 1982 to August 1984, a staff psychiatrist 
interviewed his family, who stated that there had been no 
illness prior to the Veteran's return home from the military 
on February 9, 1981.  However, they noted that the Veteran's 
behavior changed in high school, when he began fighting more 
often and having problems with the law.    

The assertions of the Veteran's family mirror the argument of 
the Veteran and his representative of record at the time of 
the Board's May 1986 decision.  In a January 1986 statement, 
the Veteran's representative explained the Veteran's 
contention that he had no psychiatric disabilities prior to 
military service.  Further, the the Veteran's behavioral 
changes in high school were discussed in the April 1984 VA 
field examination report.   

After a thorough review of the evidence submitted after the 
previous denial in May 1986, the Board does not find any 
basis to reopen the Veteran's claim.  The evidence submitted 
since the last final denial is new in that portions of it 
were not of record at that time; however, it is not material.  
The additionally submitted evidence only confirms what had 
already been established: that the Veteran has a current 
diagnosis of paranoid schizophrenia, for which he has 
received extensive treatment, including several instances of 
involuntary committment.  None of the additionally submitted 
evidence relates to an unestablished fact necessary to 
substantiate the claim: namely, that paranoid schizophrenia 
was shown in service or that the currently-diagnosed 
schizophrenia was in any way related to his active duty for 
training service.  38 C.F.R. § 3.156.  Since the new evidence 
does not link the Veteran's psychiatric disorder to service, 
it is not material, and the claim must not be reopened.  

III. Nonservice-connected Pension

Eligibility for nonservice-connected disability pension is 
dependent upon the Veteran meeting threshold service 
requirements of 38 U.S.C.A. § 1521.  Under that section, a 
Veteran meets the service requirements if the Veteran served 
in the active military, naval, or air service (1) for ninety 
days or more during a period of war; (2) during a period of 
war and was discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j).  

The term "period of war" includes the Vietnam era, dating 
from February 28, 1961 to May 7, 1975 for Veterans serving in 
Vietnam, and from August 5, 1964 to May 7, 1975 for all other 
cases.  After the Vietnam era, the next period of war began 
August 2, 1990 with the Persial Gulf War period.  38 U.S.C.A. 
§ 101; 38 C.F.R. § 3.2.  

Provided that the service requirements of section 1521(j) are 
met, a Veteran must also meet either a disability or an age 
requirement.  38 U.S.C.A. § 1513(a), 1521(a); 38 C.F.R. 
§ 3.3(a)(3); see also Hartness v. Nicholson, 20 Vet. App. 
216, 221 (2006).  The disability requirement is that a 
Veteran must be permanently and totally disbaled from a 
nonservice-connected disability not the result fo the 
Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  For 
Veterans 65 years of age and older, the permanent-and-total-
disability requirement under section 1521(a) is excluded.  
See  1513(a); see also Hartness, 20 Vet. App. At 221.  In 
addition to the disability or age requirement, a Veteran must 
also meet certain net worth and income requirements.  See 
38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 3.3(a)(3)(v), 3.23, 
3.274.  The disability, age, net worth, and income 
requirements are not relevant here.    

Here, the Veteran does not meet the threshold service 
criteria.  His DD Form 214 shows that he served on active 
duty from October 1980 to February 1981.  A separation report 
indicates that this service was active duty for training with 
the Army National Guard.  As the Veteran's period of active 
duty did not occur during a period of war, he is not eligible 
for nonservice-connected pension benefits.  See 38 U.S.C.A. 
§§ 101, 1521(j); 38 C.F.R. § 3.2.  
 

ORDER

New and material evidence having not been received, 
entitlement to service connection for paranoid schizophrenia 
is denied.  

Entitlement to nonservice-connected disability pension 
benefits is denied.  


REMAND

A review of the Veteran's claims file reflects that in a 
January 2006 determination, the RO denied the Veteran's 
application for Vocational Rehabilitation and Employment 
services.  In March 2006, the Veteran filed a VA Form 9 and 
stated that he would be disabled in eight months and would 
like vocational rehabilitation benefits.  The Board construes 
this VA Form 9 as a timely notice of disagreement, as it 
shows an intent to appeal the RO's January 2006 denial of 
benefits.  The Board notes that the RO has not issued a 
statement of the case in response to the Veteran's notice of 
disagreement.  Consequently, the Board must remand it for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999) (holding that, where a notice 
of disagreement is filed with a claim and no SOC has been 
issued, the Board should remand, not refer, that issue to the 
RO to issue an SOC).  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a substantive appeal must be filed after a 
statement of the case is issued by the RO.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2009).  
 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a 
statement of the case with regard to the 
issue of entitlement to Vocational 
Rehabilitation and Employment services 
under the provisions of Chapter 31, Title 
38, United States Code.  The Veteran 
should be given notice of his appellate 
rights.  If the appeal is subsequently 
perfected by the timely submission of a 
substantive appeal, then the matter should 
be forwarded to the Board for 
adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


